Butler C.P. No. CR2003-03-0309. This cause came on for further consideration of appellant’s motion for stay of execution scheduled for January 30, 2007. Upon consideration thereof,
It is ordered by the court that the motion for stay of execution is granted.
It is tether ordered that this stay shall remain in effect until exhaustion of all state postconviction proceedings, including any appeals.
It is tether ordered that counsel for the appellant and for the appellee shall notify this court when all proceedings for posteonviction relief before the courts of this state have been exhausted.